Broyles, C. J.
Section 632 of the Penal Code of 1910, as amended by the legislature in 1920 (G-a. L. 1920, pp. 87, 88), is as follows: “Any person who shall solicit or procure emigrants, or shall attempt to do so, without first procuring a license as required by law, shall be'guilty of a misdemeanor. An emigrant agent is any person who shall solicit or attempt to procure labor in this State to be employed beyond the limits of the same.” The first sentence in the above quotation constituted section 632 before it was amended. While the amendment defined an emigrant agent as any person who shall solicit or attempt to procure labor in this State to be employed beyond the limits of the State, it did not attempt to define the word “emigrants” in the section, and left that word undisturbed, and the offense denounced by that section as so ^mended is still the soliciting or the procuring of emigrants, or the attempt to solicit or procure emigrants. Under the well known' rule of law that criminal statutes must be strictly construed, such a. construction is imperative. It follows that the ruling of the Supreme Court in Varner v. State, 110 Ga. 595 (1, 2) (36 S. E. 93), made before the code section was amended by the act of 1920, is still the law of this State. That ruling was as *88follows: “1. An emigrant is one who quits Ms country for any lawful reason, with a design to settle elsewhere, and takes his family and property with him.” “2. It follows from the foregoing definition that one charged with a violation of a law prohibiting the soliciting or procuring of emigrants can not be convicted upon proof showing that the persons whom he solicited or procured to leave the State had no intention of abandoning their residence in this State or of acquiring a domicile in the other State, but were leaving merely for the purpose of temporarily engaging in work in the latter State.”
Under the above-stated rulings and the facts of the instant case, the conviction of the accused was unauthorized, and the refusal to grant a new trial was error.

Judgment reversed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.